Case 1:19-cv-00939-JTN-RSK ECF No. 40, PageID.147 Filed 12/04/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 NICOLE THOMPSON,

          Plaintiff,                           Case No. 1:19−cv−939

     v.                                        Hon. Janet T. Neff

 SCOTT A. RENNER, et al.,

          Defendants.
                                         /



                            NOTICE OF HEARING


 TAKE NOTICE that a hearing on the following motion(s) has been scheduled as
 set forth below:


 Motion(s):             Motion for Summary Judgment (ECF No. 34)
 Date/Time:             January 14, 2021 01:30 PM
 Judge:                 Janet T. Neff
 Place/Location:        by video


 In response to the current public health concerns resulting from the COVID−19
 pandemic of 2020, this hearing will be conducted via video conference. Counsel
 must appear via video conference. Instructions as to the video conference will be
 provided to Counsel at a later date, and to the public upon request. Counsel are
 placed on notice that appearance via video is limited to this proceeding only.
 Each side will be permitted 15 minutes for any argument. Requests to adjourn or
 reschedule the hearing will not be favored.


                                             JANET T. NEFF
                                             United States District Judge

 Dated: December 4, 2020           By:        /s/ Rick M. Wolters
                                             Case Manager
